UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended March 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period fromto Commission file number 000-15303 HST GLOBAL, INC. (Exact name of registrant as specified in its charter) Nevada 73-1215433 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) 150 Research Drive, Hampton, VA (Address of principal executive offices) (Zip Code) Issuer's telephone number757-766-6100 n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).Yes oNo x The number of shares of the registrant’s common stock outstanding as of March 31, 2010 was 28,419,854 shares. 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations and Comprehensive Income 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2.Management's Discussion & Analysis of Financial Condition and Results of operations 11 Item 4. Controls and Procedures 12 PART II - OTHER INFORMATION 13 Item 1. Legal Proceedings 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Item 6. Exhibits 14 Signatures 14 2 HST GLOBAL INC. AND SUBSIDIARY (a Development Stage Company) CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2009 March 31,2010 December 31, 2009 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Property, plant and equipment, net of accumulated depreciation TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses - related parties $ $ Deposits - Shareholder Advances from Shareholder Note payable - related party Total Current Liabilities $ $ STOCKHOLDERS' EQUITY (DEFICIENCY): Preferred stock; 5,000,000 shares authorized; $.001 par value; 1,000,000 shares issued and none outstanding Capital stock, $.001 par value; 100,000,000 shares authorized; 28,419,854 shares issued and outstanding at March 31, 2010; 25,234,139 shares issued and outstanding at December 31, 2009 Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficiency) $ ) $ ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) $ $ 3 HST GLOBAL, INC. AND SUBSIDIARY (a Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED MARCH 31, 2 FOR THE PERIOD FROM THE DATE OF INCEPTION (AUGUST 6, 2007) TO MARCH 31, 2010 Three Months Three Months From Date of Ended Ended Inception (8/6/07) to March 31, 2010 March 31, 2009 March 31, 2010 (Unaudited) (Unaudited) (Unaudited) REVENUES $
